DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. This action is in reply to Applicant’s filing of a Request for Continued Examination dated February 07, 2022 and its accompanying amended claim set. 
3.  Claims 1-9 and 17-19 were previously cancelled. Claim 11 has now been cancelled. No new claims have been added. Thus, claims 10 and 12–16 are pending and are allowed.

Response to Arguments
4. Applicant’s arguments relating to the previously cited 35 U.S.C. §103 rejection have been found to be persuasive. Specifically, Applicant’s argument that the cited prior art reference, Noe, does not teach or suggest that the authentication result is received from the payment card itself and not from another source such as a mobile device is persuasive. (See Applicant’s Arguments, p. 13). The cited prior art, Noe, does not teach that the biometric sensor is found on the payment card itself, thereby allowing it to receive an authentication result. 
Noe fails to teach or suggest that the authentication result that is received by the mobile device 102 from the payment card is physically distinct from the mobile device is also persuasive. Id. The cited prior art, Noe, teaches that a biometric authentication is performed at a mobile device, such that a user may access a wallet app on the mobile device in doing so. (See paragraph [0074 of Noe). This means that Noe does not teach an authentication at a payment card that is physically distinct from the mobile device.
Applicant’s arguments with respect to the prior rejection under 35 U.S.C. §101 are found to be persuasive. For example, Applicant’s arguments that the present invention “improves technology. . . to prompt a user to provide a biometric authentication at the payment card. . .” is found to be persuasive. (See Applicant’s Arguments, p. 9). Here, the improvement is that the current invention has incorporated a biometric sensor within the physical payment card itself. This allows for the user to be authenticated without any other means such as using a separate mobile device to authenticate the user when provisioning a new payment card.
Applicant’s argument that “this contactless and streamlined approach improves account provisioning efficiency via reduced message transmission (e.g., between the issuer and the user), while also eliminating friction and delay associated with conventional two-factor authentication” is also persuasive. Id. This current invention provides a provisioning of a payment account by simply authenticating the user by the user providing his or her biometric information to the physical payment card itself (via its embedded biometric sensor) and then “tapping” the payment card on the user’s mobile device to send the authentication result to the mobile device which then adds the new 


Allowable Subject Matter
5.  The following is an Examiner’s statement of reasons for allowance over the prior art: 
The cited prior art, Noe, does not teach a physical payment card that contains a biometric sensor that obtains biometric information from the user in order to authenticate the user. 
The following limitations were not taught by the previously cited prior art: 
“in response to the request, prompt the user to present a biometric at a payment card associated with the payment account and to tap the payment card on the mobile device, the payment card physically distinct from the mobile device; … and “receive an authentication result and a payment account credential associated with the payment account from the payment card in response to the tap, via a NFC connection with the payment card, through the network interface, the authentication result indicative of a comparison between the biometric presented by the user at the payment card and a reference biometric stored at the payment card…”
The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating receiving an 
1. Noe (U.S. Pub. No. 2016/0307186) discloses the exchanging data between a mobile device and contactless payment card in order to provision a payment token. However, the provision process found in Noe does not teach the authentication result is conducted by the payment card and then sent to the mobile device, which is distinct from the present invention which does provide all of this.
For these reasons, independent claim 10 is deemed to be allowable over the most relevant prior art, and claims 12–16 are allowed by dependency on allowed claim 10. Thus, the prior rejection under 35 U.S.C. §103 is hereby withdrawn. 

Regarding §35 U.S.C. §101, the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The invention involves receiving biometric authentication information from a user in order to store a payment token. 
Claim 10 recites the followings limitations, “in response to the request, prompt the user to present a biometric at a payment card associated with the payment account and to tap the payment card on the mobile device, the payment card physically distinct from the mobile device;”
“identify a tap from the payment card;”
receive an authentication result and a payment account credential associated with the payment account from the payment card in response to the tap, via a NFC connection with the payment card, through the network interface, the authentication result indicative of a comparison between the biometric presented by the user at the payment card and a reference biometric stored at the payment card…”
These limitations provide an improvement over prior systems in that the payment card conducts the authentication of the user on its own and the comparison of the user biometric data is conducted by the payment card itself and then sent to the mobile device. The user provides his or her biometric information through a biometric sensor that is embedded in the physical payment card and then the user simply has to “tap” the card on the mobile device in order undergo authentication and then provision of the payment account. This means that the user does not need to activate the card through a separate authentication process such as through the use of a separate mobile device and a corresponding app.
Thus, the claim is eligible because the claim as a whole integrates an abstract idea into a practical application. Accordingly, the prior rejection under 35 U.S.C. §101 is hereby withdrawn.

6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 


Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696